                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     CHATTANOOGA

 JUSTICE BRADLEY PAYNE,                        §
 as next of kin and administrator and          §
 personal representative                       §
 of the estate of decedent                     §
 CHARLES BRADLEY PAYNE (Deceased),             §
                                               §            No. 1:20-cv-36 JRG/CHS
                        Plaintiff,             §
                                               §
 ~v~                                           §            JURY DEMAND
                                               §
 HAMILTON COUNTY GOVERNMENT,                   §
                                               §
 DEPUTY DANIEL ROWELL,                         §
 In his capacity as a deputy sheriff           §
 for Hamilton County Government and            §
 in his individual capacity,                   §
                                               §
 DEPUTY JOHN ROBBS,                            §
 In his capacity as a deputy sheriff           §
 for Hamilton County Government and            §
 in his individual capacity, and               §
                                               §
 DEPUTY BRANDON BENNETT,                       §
 In his capacity as a deputy sheriff           §
 for Hamilton County Government and            §
 in his individual capacity,                   §
                                               §
                        Defendants.            §

                         JOINT STATUS REPORT OF THE PARTIES
                                   SUPPLEMENTED

        Pursuant to this Court’s Order (Doc. 32; PageID #: 338), the parties submitted a

 joint status report on January 11, 2021. (Doc. 34).

        Subsequent to the said report, and upon recognizing additional issues involving the

 mode and manner of the delivery of discovery from the Defendants to Plaintiff, the parties

 agreed to the following extensions to disclose experts and to complete discovery:

 Plaintiff: Expert disclosures on February 16, 2021.
                                               ~1~
Case 1:20-cv-00036-CEA-CHS Document 35 Filed 02/08/21 Page 1 of 2 PageID #: 348
 Defendants: Expert disclosures on March 16, 2021.

 Completion of all discovery to include depositions: May 7, 2021.

            Plaintiff has engaged an expert in this matter1 (other than Dr. Cogswell). Plaintiff

 will submit the expert’s report by the agreed deadline.

 Respectfully submitted:

 By: /s/ Robin Ruben Flores
        ROBIN RUBEN FLORES
        TENN. BPR #20751
        GA. STATE BAR #200745
               Counsel for Plaintiff
               4110-A Brainerd Road
               Chattanooga, TN 37411
               423 / 267-1575 fax 267-2703
               robin@robinfloreslaw.com

 HAMILTON COUNTY ATTORNEY’S OFFICE

 By:        /s/ R. Dee Hobbs
            R. Dee Hobbs, BPR No. 10482
            625 Georgia Avenue, Suite 204
            Chattanooga, TN 37402
            Phone/Fax: 423-209-6150 / 6151




 1
     Thomas J, Tiderington & Associates, LLC.

                                                   ~2~
Case 1:20-cv-00036-CEA-CHS Document 35 Filed 02/08/21 Page 2 of 2 PageID #: 349
